United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       May 2, 2007

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 06-51364
                            Summary Calendar
                        _______________________

                           RALPH CARL PULLIAM,

                                                     Plaintiff-Appellant,

                                  versus

   NORTHSIDE INDEPENDENT SCHOOL DISTRICT; ERNEST GARCIA; DENNIS
 TRUJILLIO; GRANTLEY BOXILL; RAFAEL SALAZAR; ANGIE GONZALES; JOE
CORTEZ; MAXINE LATHAM; BRIAN SCWHARTZ; GINA ELLIOT; BRIAN WOODS;
  LEAH FLORES; RICK GARDNER; KAY CAVANAUGH; JIM MILLER; DR JOHN
               FOLKS; ANNE MCCORMICK; MONTE EARWOOD,

                                                    Defendants-Appellees.



            Appeal from the United States District Court
                  for the Western District of Texas
                            No. 5:06-CV-34


Before JONES, Chief Judge, and KING and DAVIS, Circuit Judges.

PER CURIAM:*

           The court has carefully reviewed this appeal in light of

the briefs and pertinent parts of the record.          The district court

correctly adopted the magistrate judge’s recommendation, which

included the conclusion that Pulliam filed his lawsuit more than

ninety days after he received a Right-to-Sue letter from the Equal

Employment Opportunity Commission.         See Taylor v. Books A Million,



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Inc., 296 F.3d 376, 379 (5th Cir. 2002).   The court did not abuse

its discretion by declining to exercise supplemental jurisdiction

over the state-law claims or by denying Pulliam’s request for the

appointment of counsel.   See Parker & Parsley Petroleum Co. v.

Dresser Indus., 972 F.2d 580, 585 (5th Cir. 1992); see also Salmon

v. Corpus Christi Indep. Sch. Dist., 911 F.2d 1165, 1166 (5th Cir.

1990) (per curiam).

          The judgment of the district court is AFFIRMED.




                                2